PER CURIAM:
Albert Terrill Jones appeals his sentence of imprisonment for 243 months, which was imposed after the district court reduced Jones’s original sentence of imprisonment of 300 months for his drug crimes. 18 U.S.C. § 3582(c)(2). The district court sentenced Jones within the amended guideline range, but Jones requested a further reduction of his sentence. We affirm.
The district court was not required to grant Jones a greater reduction of sentence. Jones argues that the record is insufficient to determine whether the district court applied United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), but Booker does not apply to sentence reductions under section 3582(c)(2). See United States v. Melvin, 556 F.3d 1190, 1191-93 (11th Cir.2009) (per curiam); United States Sentencing Guideline § 1B1.10(b)(2)(A) (Mar.2008). Jones also argues that the district court failed to consider the sentencing factors, but the record establishes that the district court considered the sentencing factors.
Jones’s modified sentence is AFFIRMED.